DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/13/2020 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zhang (CN 110165289 A, as cited in the IDS).

Regarding claim 1, Zhang teaches an electrode for lithium ion secondary batteries,
wherein the electrode for lithium ion secondary batteries comprises a collector and an electrode mixture that is filled into the collector (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector and the positive electrode material is embedded in the carbon coated three dimensional foam aluminum collector in the structural void),
wherein the collector has a carbon layer consisting of carbon material on a surface of a foam porous body consisting of metal (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).

Regarding claim 2, Zhang teaches all the claim limitations of claim 1. Zhang teaches an aluminum foam that is coated with a carbon layer and an oxide layer is formed between the carbon layer and the foam porous body because Aluminum is known to naturally form an oxide layer when exposed to oxygen/atmosphere as exemplified by Kimura ([0033] surface of aluminum is susceptible to oxidation and aluminum is generally covered with a natural oxide film). Therefore, Zhang would have anticipated that a metal oxide layer is formed on the aluminum layer.

Regarding claim 3, Zhang teaches all the claim limitations of claim 1. Zhang further teaches wherein the foam porous body is a foam aluminum (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).

Regarding claim 4, Zhang teaches all the claim limitations of claim 1. Zhang further teaches wherein the carbon material is at least one selected from the group consisting of furnace black, Ketjen black and acetylene black (Zhang [0033] carbon coated compounds are one or a combination of graphene, carbon nanotubes and conductive carbon black, etc…; Carbon black includes furnace black, acetylene black as exemplified by NPL- CDC_NIOSH pocket guide to chemical Hazards -Carbon black, as synonyms and trade names for carbon black include acetylene black and furnace black; Ketjen black is also a conductive carbon black).

Regarding claim 5, Zhang teaches all the claim limitations of claim 1. Zhang further teaches wherein the electrode for lithium ion secondary batteries is a positive electrode (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three-dimensional foam aluminum collector).

Regarding claims 6-11, Zhang teaches all the claim limitations of claim 1. Claims 6-11 are deemed to be a product by process limitation. The product-by-process limitations of claim 6-11 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 6-11 as written does not distinguish the product of the instant application from the product of the prior art. The claims only require the structure of a carbon layer on a foam aluminum porous body and the prior art of Zhang teaches the required structure.

Regarding claim 12, Zhang teaches a lithium ion secondary battery comprising: a positive electrode; a negative electrode; and a separator or solid-state electrolyte layer disposed between the positive electrode and the negative electrode (Zhang Figure 1, [0031] lithium ion battery 100, positive electrode 20, negative electrode 30, separator 50, electrolyte 60), wherein at least one among the positive electrode and the negative electrode is the electrode for lithium ion secondary batteries according to claim 1 (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector and the positive electrode material is embedded in the carbon coated three dimensional foam aluminum collector in the structural void; see claim 1 rejection).

Regarding claim 13, Zhang teaches all the claim limitations of claim 2. Zhang further teaches wherein the foam porous body is a foam aluminum (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).


Regarding claim 14, Zhang teaches all the claim limitations of claim 2. Zhang further teaches wherein the carbon material is at least one selected from the group consisting of furnace black, Ketjen black and acetylene black (Zhang [0033] carbon coated compounds are one or a combination of graphene, carbon nanotubes and conductive carbon black, etc…; Carbon black includes furnace black, acetylene black as exemplified by NPL- CDC_NIOSH pocket guide to chemical Hazards -Carbon black, as synonyms and trade names for carbon black include acetylene black and furnace black; Ketjen black is also a conductive carbon black).


Regarding claim 15, Zhang teaches all the claim limitations of claim 3. Zhang further teaches wherein the carbon material is at least one selected from the group consisting of furnace black, Ketjen black and acetylene black (Zhang [0033] carbon coated compounds are one or a combination of graphene, carbon nanotubes and conductive carbon black, etc…; Carbon black includes furnace black, acetylene black as exemplified by NPL- CDC_NIOSH pocket guide to chemical Hazards -Carbon black, as synonyms and trade names for carbon black include acetylene black and furnace black; Ketjen black is also a conductive carbon black).

Regarding claim 16, Zhang teaches all the claim limitations of claim 2. Zhang further teaches wherein the electrode for lithium ion secondary batteries is a positive electrode (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).

 Regarding claim 17, Zhang teaches all the claim limitations of claim 3. Zhang further teaches wherein the electrode for lithium ion secondary batteries is a positive electrode (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).

Regarding claim 18, Zhang teaches all the claim limitations of claim 4. Zhang further teaches wherein the electrode for lithium ion secondary batteries is a positive electrode (Zhang [0008] positive electrode sheet includes a positive electrode material and a carbon-coated three dimensional foam aluminum collector).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (CN107317008 A)- discloses a gaseous and liquid method for an addition of a carbon layer [0011-0018].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727